In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-649V
                                      Filed: May 28, 2019
                                        UNPUBLISHED


    Kellie Brown, Administrator of the
    Estate of Kimberly J. Little,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On May 8, 2018, Kimberly J. Little filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., (the
“Vaccine Act”). The Petition alleges that Ms. Little suffered Guillain-Barre Syndrome
(“GBS”) as a result of her October 15, 2015 influenza (“flu”) vaccination. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On May 28, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for GBS. On May 22, 2019, respondent filed a proffer on award of
compensation indicating petitioner should be awarded $140,000.00 in compensation for
actual pain and suffering damages and $7,253.93 in funds to satisfy a New York State
Medicaid lien. Respondent’s Rule 4(c) Report and Proffer on Award of Compensation
(“Proffer”) at 3-4. In the Proffer, respondent represented that petitioner agrees with the


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the Proffer, the undersigned awards the
following:

    A. A lump sum payment of $140,000.00, representing compensation for pain
       and suffering, in the form of a check payable to petitioner as administrator
       of the estate of Kimberly J. Little. No payment shall be made until petitioner
       provides respondent with documentation establishing that she has been
       appointed as administrator of Kimberly J. Little’s estate. If petitioner is not
       authorized by a court of competent jurisdiction to serve as administrator of
       Kimberly J. Little’s estate, any such payment shall be made to the party or
       parties appointed by a court of competent jurisdiction to serve as
       administrator of Kimberly J. Little’s estate upon submission of written
       documentation of such appointment to the Secretary.

    B. A lump sum payment of $7,253.93, representing compensation for
       satisfaction of the New York State Medicaid lien, payable jointly to
       petitioner as administrator of Kimberly J. Little’s estate and

                        Wayne County Department of Social Services
                                   Attn: Sheila Caralla
                               77 Water Street, P.O. Box 10
                               Lyons, New York 14489-0010
                            Recipient Name: Kimberly J. Little
                                  Case Number: M07053
                             Medicaid ID Number: AC92484A

        Petitioner agrees to endorse this payment to the Wayne County
        Department of Social Services.

Respondent’s Proffer at 4. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 2

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master


2 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2